Name: Decision No 6/88 of the EEC-Austria Joint Committee, of 16 December 1988, amending the Agreement between the European Economic Community and the Republic of Austria and some other Agreements concluded in that context between the European Economic Community and the Republic of Austria consequent on the implementation of the harmonized commodity description and coding system
 Type: Decision
 Subject Matter: Europe;  tariff policy;  international trade;  European construction
 Date Published: 1989-04-28

 nan